        Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICHIE BERMUDEZ,

                     Plaintiff,              16-CV-5356 (LAP)(DF)

-against-                                       04-CR-685 (LAP)
                                                      ORDER
UNITED STATES OF AMERICA,

                     Defendant.

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Petitioner Richie Bermudez’s June 23,

2016, motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255.     (Dkt. no. 1 in 16-CV-5356; dkt. no 62 in 04-

CR-685.)    Magistrate Judge Debra Freeman has issued a Report and

Recommendation (“R&R”) recommending that the motion be denied.

(Dkt. no. 20 in 16-CV-5356; dkt. no 75 in 04-CR-685.)            For the

reasons set forth below, the R&R is adopted in its entirety, and

Mr. Bermudez’s motion is DENIED.

I. Background

    The Court assumes the parties’ familiarity with the facts

of the case--especially following Judge Freeman’s R&R--and it

will summarize only the facts relevant to the instant motion

here.   On May 2, 2006, a jury convicted Petitioner of one count

of being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).     (Dkt. no. 40 in 04-CR-685 at 1.)         On

October 3, 2006, the Court sentenced Mr. Bermudez to a term of

                                      1
       Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 2 of 7



70 months’ imprisonment to be followed by three years of

supervised release.     (Id. at 2-3.)     On June 17, 2008, the Court

of Appeals affirmed Petitioner’s conviction and sentence.              See

United States v. Bermudez, 529 F.3d 158, 165 (2d Cir. 2008).

Petitioner thereafter petitioned for a writ of certiorari, which

the Supreme Court denied on January 12, 2009, rendering his 2006

conviction final.     See Bermudez v. United States, 129 S. Ct. 956

(2009).

      On April 24, 2009, the Court received a letter from

Petitioner entitled “Motion for New Trial under 28 U.S.C. § 2255

and Request for Appointment of Counsel.”         (See Dkt. no. 50 in

04-CR-685).   The Court observed that, although the letter

referenced § 2255 in its title, Mr. Bermudez “ma[de] no further

reference to that statute, and ma[de] no attempt to satisfy the

legal standard for such relief.”         (Dkt. no. 49 in 04-CR-685 at

1.)   Based on that, the Court elected to construe the letter as

a motion for a new trial under Federal Rule of Criminal

Procedure 33, and the Court denied the motion on May 5, 2009.

(Id. at 2.)   The Court did remind Petitioner, however, of

§ 2255’s one-year limitations period.        (Id. at 1.)

      Petitioner filed the instant petition, at the earliest, by

June 23, 2016, seeking to set aside his 2006 conviction.           (Dkt.

no. 1 in 16-CV-5356).     The Government opposed the petition.

(Dkt. no. 17 in 16-CV-5356.)      On October 24, 2016, the Court

                                     2
         Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 3 of 7



referred the petition to Magistrate Judge Freeman.            (Dkt. no. 8

in 16-CV-5356.)      On March 27, 2020, Judge Freeman filed an R&R,

in which she recommended denying Petitioner’s motion. (Dkt. no.

20 in 16-CV-5356.)      Mr. Bermudez filed his objections on

September 11, 2020.      (Dkt. no. 24 in 16-CV-5356 (“Objections”).)

II. Legal Standard

    “A district court reviewing a magistrate judge’s report and

recommendation ‘may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate

judge.’”     Ricciardi v. Colvin, No. 15-CV-2715 (ADS) (AYS), 2017

WL 4011243, at *1 (E.D.N.Y. Sept. 12, 2017) (quoting 28 U.S.C.

§ 636(b)(1)).     Parties may then raise objections to the

magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition,”

unless the time period for objections is extended by court

order.     Id. (quoting FED. R. CIV. P. 72(b)(2) and citing 28 U.S.C.

§ 636(b)(1)).

    “[T]he court must then review de novo any part of the R&R

that has been objected to.”        Smith v. Hulihan, No. 11-CV-2948

(HB), 2012 WL 4928904, at *1 (S.D.N.Y. Oct. 17, 2012) (citing 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2)-(3)).            “As to those

portions that neither party objects to, the court may review for

clear error.”     Id. (citing Gomez v. Brown, 655 F. Supp. 2d

332, 341 (S.D.N.Y. 2009)).

                                       3
      Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 4 of 7



III. Discussion

    Pursuant to the R&R, the Court finds the Petitioner’s

motion is untimely.   Section 2255 is governed by a one-year

statute of limitations, which “run[s] from the latest of,” inter

alia, “the date on which the judgment of conviction becomes

final” or “the date on which the facts supporting the claim or

claims presented could have been discovered through the exercise

of due diligence.”    28 U.S.C. § 2255(f).     Mr. Bermudez does not

raise any legal error regarding his 2013 guilty plea or his 2013

or 2015 sentences.    Petitioner challenges only his 2006

conviction, which became final on January 12, 2009, meaning that

his time to file the motion expired on January 12, 2010.          See

Clay v. United States, 537 U.S. 522, 527 (2003) (holding that

convictions become final on the date the Supreme Court denies a

petition for a writ of certiorari).      However, Mr. Bermudez did

not file the instant petition until June 23, 2016, more than six

years after the deadline.

    Petitioner formally objected on September 10, 2020, to the

R&R, claiming equitable tolling is appropriate due to Mr.

Bermudez’s diminished mental capacity. (Objections at 2).             “To

equitably toll the one-year limitations period, a petitioner

must show that extraordinary circumstances prevented him from

filing his petition on time, and he must have acted with

reasonable diligence throughout the period he seeks to toll.”

                                    4
        Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 5 of 7



Hizbullahankhamon v. Walker, 255 F.3d 65, 75 (2d Cir. 2001)

(quotation marks omitted).       The Court of Appeals has found only

a limited number of circumstances that could merit equitable

tolling, “such as where an attorney’s conduct is so outrageous

and incompetent that it is truly extraordinary and where prison

officials intentionally obstruct a petitioner’s ability to file

his petition by confiscating his legal papers.”           Doe v. Menefee,

391 F.3d 147, 159 (2d Cir. 2004) (citation omitted).           Mr.

Bermudez, however, has provided no evidence to suggest that his

various claimed impairments rendered him incapable of filing

within the limitations period.       Therefore, pursuant to the R&R,

this Court cannot find that Petitioner’s alleged physical or

mental condition was sufficient for equitable tolling.            See

Gonzales-Ramos v. United States, Nos. 05 Civ. 3974 & 99 Cr. 1112

(LAP), 2007 WL 1288634, at *7 (S.D.N.Y. 2007) (Preska, J.)

(observing that, when evaluating whether a petitioner exercised

due diligence, “courts should not consider such subjective

factors as the petitioner’s intelligence, education, language

skills, or mental stability”).

       Petitioner also suggests that his originally proceeding pro

se may entitle him to equitable tolling. (Objections at 2.)

“[P]ro se status,” however, “does not in itself constitute an

extraordinary circumstance meriting tolling.”          Doe, 391 F.3d at

175.    Accordingly, the Court rejects this argument.

                                      5
       Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 6 of 7



      Finally, the Petition suggests that Mr. Bermudez is

actually innocent of his crimes of conviction.         (Objections at

3.)   “[A] credible and compelling showing of actual innocence

. . . warrants an equitable exception to AEDPA’s limitation

period.”   Rivas v. Fischer, 687 F.3d 514, 518 (2d Cir. 2012).

To meet that standard, a petition must offer “new reliable

evidence--whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence--

that was not presented at trial.”        Schlup v. Delo, 513 U.S. 298,

324 (1995).   Mr. Bermudez’s “evidence”--which consists only of

vague and conclusory statements that he is innocent--simply does

not fit the bill.    Accordingly, equitable tolling is not

warranted on actual innocence grounds.

      In sum, Magistrate Judge Freeman properly concluded that

Mr. Bermudez’s petition is untimely.        The Court has considered

the remaining objections to the R&R, but none can cure that

glaring timeliness malady.      Consequently, Mr. Bermudez’s § 2255

petition must be denied.

III. Conclusion

      For the foregoing reasons, the Court adopts the R&R in its

entirety, and Mr. Bermudez’s § 2255 motion [dkt. no. 1 in 16-CV-

5356; dkt. no 62 in 04-CR-685] is DENIED.        Finding that Mr.

Bermudez’s has not made a substantial showing of a denial of a

constitutional right, no certificate of appealability will be

                                     6
         Case 1:04-cr-00685-LAP Document 78 Filed 12/11/20 Page 7 of 7



granted.     See 28 U.S.C. § 2253(c).      The Court certifies that any

appeal from this Order would not be taken in good faith.             See

id. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).     The Clerk of the Court is directed to (1) mark this

action closed and all pending motions denied as moot and (2)

mail a copy of this order to Mr. Bermudez.

SO ORDERED.

Dated:       December 11, 2020
             New York, New York


                                           _____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge




                                       7
